The Disciplinary Review Board having filed with the Court its decision in DRB 16-152, concluding that THOMAS LUDWIG of RIDGEWOOD, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep clients reasonably informed about the status of the matter), RPC 8.1(b) (failure to reply to a lawful demand for information from a disciplinary authority);
And the Disciplinary Review Board having further concluded that respondent should be required to conclude the estate matter at issue within ninety days;
*949And good cause appearing;
It is ORDERED that THOMAS LUDWIG is hereby reprimanded; and it is further
ORDERED that THOMAS LUDWIG shall submit proof to the Office of Attorney Ethics within ninety days after the filing date of this Order, by way of a detailed certification, that the estate at issue has been concluded; and it is further **100ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further